Citation Nr: 1445617	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  12-07 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial compensable evaluation for residual of boxer's fracture, distal fifth metacarpal, right hand (also referred to as right little finger disability).  

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.  

3.  Entitlement to service connection for lumbar degenerative disc disease. 

4.  Entitlement to service connection for a respiratory disorder, to include as a result of asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from September 1973 to November 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the December 2011 rating action from the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  

The issues of entitlement to service connection for a respiratory condition, to include as a result of asbestos exposure, and lumbar degenerative disc disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum rating under Diagnostic Code 5230 and any residuals of the right little finger disability are not shown to be productive of ascertainable functional impairment.  

2.  Throughout the appeal period, the Veteran has manifested no worse than Level III hearing acuity in his right ear and no worse than Level I hearing acuity in his left ear.  






CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for the right little finger disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 4.20, 4.21, 4.27, 4.40, 4.41, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes (DCs) 5227, 5230, 5156 (2013).  

2.  The criteria for an initial compensable rating for the Veteran's bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)  

The Board finds that all notification and development action needed to render a decision on the claim on appeal has been accomplished. 

Through a March 2011 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his underlying service connection claims.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice concerning the assignment of rating criteria and effective dates via the March 2011 letter.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claims which are the subject of this decision, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the March 2011 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Thus, the Board finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  In addition, the Veteran was given the opportunity to respond following the March 2011 notice letter.  

In any event, as is the case here, once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2013); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Nothing about the evidence or any response to the RO's notification suggests that the rating issue must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  The Veteran's service treatment records as well as all identified and available VA and private treatment records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the service connection claims adjudicated herein.  Significantly, neither the Veteran, nor his representative, has otherwise alleged that there are any outstanding medical records probative of his claim on appeal that need to be obtained.  

The duty to assist also includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was afforded a VA medical examinations in connection to his hearing loss and right little finger disability in April 2011.  There is no objective evidence indicating that there has been a material change in the severity of these service-connected disorders since the Veteran was last examined.  See 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since otherwise adequate VA examinations were conducted.  See VAOPGCPREC 11-95.  

As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, as they were predicated on a review of the Veteran's medical records, an interview with the Veteran, and a discussion of his medical history and because the examinations fully address the rating criteria that is relevant to rating the disabilities in this case.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the increased rating issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  

The veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's claim, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2013).

Residual of boxer's fracture, distal fifth metacarpal, right hand  

Service connection for residual of boxer's fracture, distal fifth metacarpal, right hand, was granted pursuant to 38 C.F.R. § 4.71a, DC 5230, effective March 15, 2011.  See December 2011 rating decision.  The Veteran contends that this disability is more disabling than currently evaluated.  

DC 5230 provides that a noncompensable evaluation will be assigned for any limitation of motion of the ring or little finger.  The regulations provide that if there is limitation of motion of two or more digits, each digit should be evaluated separately and the evaluation should be combined.  See preamble to 38 C.F.R. § 4.71a, DC 5216 to 5230 at Note (5).  This provision does not apply to the instant case, however, as the right little finger is the only digit that is service-connected.  

The diagnostic codes that focus on ankylosis or limitation of motion of single or multiple digits of the hand are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5216 to 5230.  According to Note (1) of the "Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand" Table in 38 C.F.R. § 4.71a, for digits II through V, the MCP joint has a range of motion of zero to 90 degrees of flexion, the PIP joint has a range of motion of zero to 100 degrees of flexion, and the DIP joint has a range of motion of zero to 70 or 80 degrees of flexion.  The Court, citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28th ed. 1994), has repeatedly recognized that, at least for VA compensation purposes, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure."  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  

A compensable rating for a little finger disability requires amputation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5156.  Under Diagnostic Code 5156, amputation of the little finger, a 10 percent evaluation is warranted for amputation of the little finger on the major or minor hand, without metacarpal resection, at the proximal interphalangeal (PIP) joint or proximal thereto.  It is noted that single finger amputation ratings are the only applicable ratings for amputations of whole or part of single fingers.  38 C.F.R. § 4.71a, DC 5156 at Note.  In order for ankylosis to be rated as amputation, the condition must manifest with extremely unfavorable ankylosis.  See Note (3)(i) preceding 38 C.F.R. § 4.71a, Diagnostic Code 5216, unfavorable ankylosis of five digits of one hand.  In other words, in order to be evaluated as amputation, there must be ankylosis of both the metacarpalphalangeal (MP) and PIP joints either in extension or full flexion or with rotation or angulation of a bone.  Id.  Note (3)(ii) explains that if both the MP and PIP joints of a digit were ankylosed, it should be evaluated as unfavorable ankylosis even if each joint was individually fixed in a favorable position.  Id. at Note (3)(ii).  Note (3)(iii) indicates that if only the MP or PIP joints were ankylosed and there was a gap of more than 2 inches (5.1 cm.) between the fingertips and the proximal transverse crease of the palm, with the fingers flexed to the extent possible, the condition should be evaluated as unfavorable ankylosis.  Id. at Note (3)(iii).  

Because this disability is rated on the basis of the extent it causes limitation of motion, VA adjudicators must also consider whether there is evidence of pain, weakened movement, premature or excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Although 38 C.F.R. § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. 4.59 is not limited to arthritis).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40.  Therefore, not all painful motion constitutes limited motion.  

The Veteran was afforded a VA examination of his right hand and fingers in April 2011, at which time he provided his military history and reported that he fractured the fifth metacarpal joint in his right hand while unloading lawnmowers and generators from a truck during his military service.  According to the Veteran, he was provided with a cast for his right hand, and did not undergo any surgery at this time.  The Veteran further noted that since the initial injury, he experiences intermittent pain in the right hand which occurs about two to three times a month, and which, on a scale of one to ten (with one being the least level of pain and ten being the highest), he rates at a six.  According to the Veteran, the pain in his right little finger is triggered whenever he works extensively with the right hand, and tends to resolve on its own, without the use of any other alleviants.  The Veteran did report to wear an ace wrap at times, which helps alleviate his symptoms, but denied taking any other medication for his symptoms.  Although the Veteran is right-handed, his activities are not limited as a result of his right little finger disability.  However, he reported to experience significant pain and cramping whenever he handles a great deal of heavy lifting, yard work, or he has been working with his hands.  The Veteran denied losing time at work as a result of his right little finger disability.  

Upon physical examination of the Veteran's right hand, the examiner observed no signs of ankylosis and further noted no abnormalities in the Veteran's metatarsophalangeal (MP), distal interphalangeal (DIP), and proximal interphalangeal (PIP) joints.  The Veteran's range of motion in the MTP, PIP, and DIP joints was 0 to 90 degrees, 0 to 100 degrees, and 0 to 70 degrees, respectively.  The examiner did not observe any limited movement in the fingers while the Veteran was performing certain activities such as gripping, pushing, pulling, twisting, probing, writing, and touching.  The examiner further noted no flexion deformities or joint involvement, and found that the Veteran had normal 5/5 grip strength for all hand muscles.  In addition, the examiner observed normal sensation in the fingers.  Based on his discussion with, as well as his evaluation of the Veteran, the examiner diagnosed the Veteran with having status-post fracture of the fifth metacarpal of the right hand, with mild functional impairment.  

As previously noted above, under Diagnostic Code 5230, a noncompensable rating is warranted for any limitation of motion of the ring or little finger on the major or minor hand. Id.  There is no higher disability evaluation available under Diagnostic Code 5230.  Id.

The Board has also considered DC 5227, ankylosis of the ring or little finger.  38 C.F.R. § 4.71a.  However, such a disability still only warrants a noncompensable evaluation for both the major and minor extremities. Id.  Moreover, the evidence shows that the Veteran does not have any ankylosis of the right little finger.  Thus, his disability may not be rated as an amputation.  The Board has considered whether the severity of the Veteran's right little finger residuals equates to amputation of that digit.  However, as previously noted above, the Veteran was shown to have normal range of motion in the MP, PIP, and DIP joints, during the examination.  Indeed, the record reflects that the Veteran has never exhibited, or been diagnosed with, ankylosis throughout the claim period.  In this regard, the Board notes that x-rays of the Veteran's right little finger at the time of the April 2011 VA examination showed no significant deformity.  Thus, he is not entitled to an initial compensable evaluation under Diagnostic Codes 5156, 5227, or 5230.  38 C.F.R. § 4.71a, Diagnostic Codes 5156, 5227, 5230.  Furthermore, there is no evidence to show that the Veteran has limitation of motion of other digits due to his right little finger disability, or that it interferes with the overall function of his hand.  Therefore, an additional evaluation is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5227 at Note.  

The Board has considered whether an increased disability rating is warranted for his right little finger disability based on functional loss due to pain, weakness and flare-ups, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board acknowledges that the Veteran has competently and credibly reported to experience intermittent pain in his right hand throughout his appeal.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  In this case, the Veteran is receiving a noncompensable evaluation for his right little finger disability under Diagnostic Code 5230.  This is the maximum rating allowable.  Accordingly, the aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are not for consideration.  

The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49.  There is no evidentiary basis upon which to assign an initial compensable rating and since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating.  Hart, 21 Vet. App. at 505.  As there is no Diagnostic Code under which a compensable evaluation is warranted for a disability of the right little finger, the Veteran's claim must be denied, even when considering his painful motion.  

Although a case may be referred to the Director, Compensation and Pension Service, for consideration of an extraschedular rating, see 38 C.F.R. § 3.321(b)(1) (2013), referral requires that there be symptoms not contemplated by the rating criteria.  Here, all symptoms and resultant debility are specifically contemplated by the criteria for the noncompensable rating that the Veteran is already receiving.  Consequently, referral under § 3.321(b)(1) is not warranted.  

Bilateral Hearing Loss

Disability ratings for service-connected hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations rendered from audiometric evaluations.  38 C.F.R. § 4.85 (2013); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of pure tone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.  The percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.  

Regulations also provide that in cases of exceptional hearing loss, i.e., when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIA, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  

In considering the evidence of record under the laws and records as set forth above, the Board concludes that the Veteran is not entitled to an initial compensable evaluation for his bilateral hearing loss under 38 C.F.R. §§ 4.85 or 4.86, Diagnostic Code 6100.  In this regard, the Veteran was afforded a VA audiological evaluation in April 2011.  On examination, the audiological evaluation revealed right ear auditory thresholds in the frequencies 1000, 2000, 3000 and 4000 Hertz as 45, 50, 90, and 95 respectively.  For the left ear, auditory thresholds in the same frequencies were recorded as 35, 25, 50, and 60.  The average pure tone threshold was 70 in the right ear and 43 in the left.  Speech recognition ability was 88 percent in the right ear and 100 percent in the left.  The results of the April 2011 VA examination correspond to Level III hearing for the right ear and Level I hearing in the left ear.  38 C.F.R. § 4.85(b).  When these values are applied to Table VII, a noncompensable disability rating is assigned.  38 C.F.R. § 4.85.  

The Board has also considered whether a compensable evaluation for hearing loss is warranted under 38 C.F.R. § 4.86.  Based on the April 2011 audiometric findings, however, the Veteran's disability did not meet the requirements of 38 C.F.R. § 4.86.  In this regard, the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 hertz or a puretone threshold of 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  As such, it is apparent that the noncompensable disability evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. §§ 4.85 and 4.86(a).  

Based on the available evidence of record,  the Board finds that the audiological evaluation reflects that the Veteran's hearing loss has been manifested by no worse than Level III hearing acuity in the right ear and Level I hearing acuity in the left ear.  Consequently, the Board concludes that the criteria for an initial compensable rating have not been met.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board in no way discounts the difficulties that the Veteran has experienced as a result of his bilateral hearing loss.  However, it must be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent VA audiology studies of record.  See Lendenmann, 3 Vet. App. at 345.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Under these circumstances, the Board finds that the record presents no basis for assignment of a disability rating higher than the initial noncompensable rating assigned for the Veteran's service-connected bilateral hearing loss throughout the entirety of the rating period.  

The above determination is based upon consideration of applicable rating provisions.  In addition, the April 2011 VA examination report specifically addresses the effects of the Veteran's hearing impairment on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  When asked how his hearing loss impacts the ordinary conditions of his daily life as well as his ability to work, the Veteran reported that he has trouble following conversations most of the time, and always has to ask people to repeat themselves.  The Board acknowledges that the Veteran experiences difficulty hearing in various settings and situations.  However, despite the difficulties experienced by the Veteran, there is nothing in the record to show that he experiences difficulty carrying out his activities of daily living as a result of his hearing loss.  Furthermore, the April 2011 VA examiner did not state or conclude that the Veteran's hearing disability had a significant effect on his ability to maintain his employment working as a stock clerk at a grocery store.  In this regard, the Veteran claims that a higher rating for his bilateral hearing loss is warranted, not that the VA examination reports were defective.  See Martinak, 21 Vet. App. at 455.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  




ORDER

Entitlement to an initial compensable rating for residual of boxer's fracture, distal fifth metacarpal, right hand is denied.  

Entitlement to an initial compensable rating for bilateral hearing loss is denied.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Lumbar degenerative disc disease

The Veteran maintains his lumbar spine disability was incurred during his period of active service.  Specifically, the Veteran has described how he was helping to clean the escape hatch when he fell three decks and hurt his back.  According to the Veteran, he experienced an immediate onset of pain as a result of this incident, and was quickly seen by a medical provider, at which time he was diagnosed with having a strain and treated conservatively.  The Veteran asserts that his current back disability is related to this in-service occurrence.  He further contends that he has experienced ongoing intermittent pain in his back since his separation from service.  

Turning to the available service treatment records, the Board notes that a clinical report dated on October 2, 1974 reflects that the Veteran was admitted to the Naval Regional Medical Center in a comatose condition.  It was noted in the report that the ambulance attendant who brought the Veteran to the treatment facility indicated that the Veteran may have fallen three decks down while working aboard an air craft carrier.  Upon regaining consciousness, the Veteran recalled that he had fallen down a ladder earlier that day, and reported some "dull back pain."  Physical examination of the back revealed tenderness to fist percussion along the lumbosacral spine.  The Veteran was thereafter admitted to the General Surgery Service for observation, and subsequently discharged to return to full duty several days later with a diagnosis of concussion.  

A sick call note dated in October 1974 reflects that the Veteran was seen at the military clinic several days after his discharge from the hospital with complaints of numbness in his back and legs.  It was noted that the Veteran had consulted with a healthcare provider regarding this condition one week prior, and that there was no change in his symptoms, as he still reported to experience a "pin [and] needles" sensation when lying down, as well as numbness in his legs.  The Veteran also reported to have low back pain since being discharged from the hospital several days prior.  X-rays of the lumbar spine were negative for any abnormalities, and results from the physical evaluation revealed mild paraspinous spasms.  The Veteran was diagnosed with having a lumbar sprain.  Subsequent sick call notes dated in October 1974 reflect the Veteran's complaints of ongoing pain in his low back region.  The Veteran presented at the military clinic once again in November 1974 with complaints of continuing back pain.  During this visit, he described how he originally injured his back, and explained that he had been walking down a ladder while carrying his sea bag when he experienced a sudden onset of sharp pain in his back, lost control of his legs and fell down the ladder sustaining multiple bruises.  The treatment provider referred him to the orthopedics department for further treatment.  During the Veteran's consultation at the orthopedic department, the physician evaluated the Veteran's back, and observed signs of local tenderness in the L5-S1 area.  The remainder of the Veteran's service treatment records are clear for any additional complaints of, or treatment for, the low back.  

The Veteran was afforded a VA musculoskeletal examination in April 2011, at which time, he provided his medical and military history, and described experiencing ongoing pain in his low back region since he injured his back in service.  According to the Veteran, throughout his occupational history post-service, he missed an average of three days of work per month due to his back symptoms.  The Veteran noted that from 1987 to 1999, he worked at straightening metal castings, and in 1988, he suffered another back injury when he fell while putting on a wrench which slipped and caused him to land on his buttocks.  The Veteran states that he was seen at the Emergency department, wherein he underwent an x-ray of his back, and was informed he had arthritis.  The Veteran reported a progressive worsening in his back pain since this incident.  According to the Veteran, he experiences constant daily pain in his mid-low back region, which, on a scale of one to ten, reaches a ten every single day, and radiates throughout his right buttock and down the right leg.  After reviewing the Veteran's claims file, interviewing him regarding his medical history, and conducting a physical evaluation of the Veteran, the VA examiner diagnosed the Veteran as having lumbar degenerative disc disease, with moderate functional impairment.  According to the examiner, it is as likely as not that the Veteran's current back condition "is secondary starting immediately after with ongoing medical care and time lost from work."  The examiner wrote that the Veteran's initial injury was likely aggravated by the second non-service related back injury he suffered at his work in 1988, "as his pain and degree of disability significantly worsened after this second injury. . . ."  According to the examiner, it is not possible without resorting to speculation to determine what degree of symptoms is attributed to the initial service related injury alone.  

The Board finds this medical opinion to be inadequate for a number of reasons.  First, in the initial medical opinion, wherein the examiner stated that the Veteran's condition was "secondary starting immediately after with ongoing medical care and time lost from work," the Board is unclear as to what the Veteran's current back condition is secondary to, and is left to question whether certain portions of the VA examiner's opinion were either omitted, or not included in the copy of the examination report that is currently associated with the claims file.  Secondly, the examiner did not provide an explanation to support the conclusion that he could not resolve the issue of the etiology of the Veteran's diagnosed low back disability without resorting to speculation.  The examiner did not identify what additional evidentiary development might have led to a non-speculative opinion, or offer any other explanation for his inability to provide a nexus opinion; nor did he identify any further relevant information that should be obtained to facilitate a non-speculative determination.  See Jones v. Shinseki, 23 Vet. App. 383, 389 (2010).  The Board thus finds that the April 2011 VA examiner's opinion is inadequate.  In this regard, the Board notes that any medical opinion, including one that states that no conclusion can be reached without resorting to speculation, must be based on sufficient facts and data.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that a medical opinion that only contains data and conclusions, and is not supported by reasons or rationale is accorded no probative weight.  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

For the reasons set forth above, the Board finds that an additional medical examination and opinion, which provides a sufficient rationale and explanation for any conclusion reached is necessary for the purpose of determining the nature and etiology of the Veteran's low back disability. 38 C.F.R. § 3.159 (c)(4).

Also, as this claim is being remanded for additional development, the Board finds that the RO should attempt to secure the Veteran's medical records from when he was treated for his work-related injury post-service in 1988.  

Respiratory condition

The Veteran maintains that his current respiratory disorder is related to his years of active service.  Specifically, the Veteran contends that he was exposed to asbestos while serving as a boiler technician aboard the USS John F. Kennedy (hereinafter "USS Kennedy").  

Turning to the service treatment records, the Board notes that, on the April 1973 examination conducted pursuant to the Veteran's enlistment, the clinical evaluation of his lung and chest was shown to be normal.  In addition, the Veteran denied any respiratory or pulmonary problems in his medical history report and had a physical profile of 'P1' at the time of this examination.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  The remainder of the service treatment records is absent any complaints of, or treatment for respiratory problems.  

As previously noted, the Veteran contends that he had exposure to asbestos while serving as a boiler technician in the U.S. Navy.  His primary duties involved operating and repairing the steam boilers on the naval vessels.  In this regard, the Board finds that there is little controversy as to whether the Veteran was exposed to asbestos in service.  His DD 214 indicates that his military occupational specialty (MOS) was that of boiler technician and his service personnel records reflect that he served aboard the USS Kennedy from February 1974 to April 1975.  In the Compensation and Pension Exam Inquiry Form, the RO initiated a request to schedule the Veteran for a VA respiratory examination, and in their request, they indicated that the Veteran's MOS reflected a high probability of asbestos exposure.  As such, the RO has conceded the Veteran's asbestos exposure, and the Board agrees with this determination.  

VA treatment records dated in April 2011 reflect that the Veteran has a primary medical history of chronic obstructive pulmonary disease (COPD).  

The Veteran was afforded a VA respiratory examination in June 2011, at which time the examiner reviewed the Veteran's claims file and noted that he served aboard the USS John F. Kennedy from February 1974 to April 1975, wherein he was stationed in the engine room and responsible for maintenance of the boiler room.  According to the examiner, it is conceded that the Veteran had asbestos exposure while fulfilling his military duties.  The examiner also interviewed the Veteran regarding his medical history, and noted that the Veteran's post-service occupations include casting manufacturing, landscaping, and electric wire manufacturing.  According to the Veteran, he experiences a daily productive cough, and can walk less than 100 feet before dyspnea sets in.  He also noted that he is unable to walk one flight of stairs before he becomes short of breath.  The Veteran admitted that he began smoking at the age of 14 and has continued since.  According to the Veteran, at one point he smoked up to two packs per day.  Upon physical examination, the examiner noted that the lungs exhibited dry crackles bilaterally, and the Veteran has occasional wheezing on the left.  The examiner also conducted a series of pulmonary functions tests (PFTs).  Based on his review of the service treatment records, as well as his evaluation of the Veteran, the examiner diagnosed the Veteran with moderate to severe obstructive lung disease with reversibility noted, with decreased DLCO most consistent with COPD.  According to the examiner, the Veteran has significant respiratory impairment which is more likely than not related to "longstanding and continued smoking history and resulting COPD and less likely related to asbestos exposure which causes a more restrictive disease without bronchodilator reversibility."  The examiner further added that the pulmonologist's official interpretation of the PFTs would be forwarded when available.  

Unfortunately, review of the claims file is absent for the above-referenced "official" interpretation of the PFTs by a pulmonologist, as specified by the VA examiner.  VA is required by the Veterans Claims Assistance Act of 2000 (VCAA) to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include relevant records from both Federal and private sources.  As these records are pertinent to the Veteran's claim for service connection for a respiratory condition, and have yet to be associated with the claims file, the Board finds that, on remand, these records should be obtained as well.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file, all identified and outstanding records of VA treatment pertaining the Veteran's respiratory condition, from the VAMC West Haven, Connecticut.  Specifically, retrieve the pulmonologist's "official interpretation" of the June 2011 PFTs, as discussed by the June 2011 VA examiner.  Contact the necessary VAMC and/or the June 2011 VA examiner to determine where these official records are located.  

2. Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his claimed disabilities.  This shall specifically include the hospital and/or medical treatment facility where he received treatment for his July 1988 work-related injury.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.  

3. Then, once these records have been obtained, schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any low back disability present.  The claims folder, a copy of this Remand, and all records on Virtual VA must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner should specifically take into consideration clinical records dated from October 1974 - November 1974 which document the Veteran's in-service treatment for his low back pain and lumbar strain.  Consideration should be given to the Veteran's history and particularly to any statements regarding recurrence of symptoms since service.  

Following a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran has a diagnosis of a low back disability.  For any low back disability diagnosed on examination, or during the pendency of the claim which has resolved at the time of the examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability(ies) had its (their) onset in service or is/are otherwise related to the Veteran's military service, to include his in-service treatment for the lumbar strain.  The examiner should also comment as to whether any post-service injury(ies) discussed by the Veteran have contributed, or led, to the development of any of the diagnosed low back disability.  In answering these questions, the examiner should address the Veteran's assertions of, and documentation reflecting, ongoing treatment for the low back since service.  The examiner should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

4. After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be readjudicated in light of all pertinent evidence and legal authority.  If a benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


